



2010 LONG TERM INCENTIVE PLAN, AS AMENDED
AWARD AGREEMENT




AWARD AGREEMENT, dated as of May 19, 2016, among AllianceBernstein L.P. (“AB”),
AllianceBernstein Holding L.P. (“AB Holding”) and DIRECTOR (“Participant”), a
member of the Board of Directors of AllianceBernstein Corporation (“Board”), the
general partner of AB and AB Holding.


WHEREAS, the Board, pursuant to AB’s 2010 Long Term Incentive Plan, as amended
(“Plan”), a copy of which has been delivered to the Participant, has granted to
the Participant an award (“Award”), based on an election by the Participant,
that consists of either (1) an option (“Option”) to purchase the number of units
representing assignments of beneficial ownership of limited partnership
interests in AB Holding (“Units”) where the Option has a value of $150,000
calculated in accordance with Black-Scholes methodology, (2) the number of Units
having an aggregate fair value of $150,000 based on the closing price of a Unit
on May 19, 2016 as reported for New York Stock Exchange composite transactions
(“May 19 Closing Price”), which Units are subject to certain restrictions
described herein (“Restricted Units”), or (3)(a) an Option to purchase the
number of Units where the Option has a value of $75,000 calculated in accordance
with Black-Scholes methodology and (b) the number of Restricted Units having an
aggregate fair value of $75,000 based on the May 19 Closing Price; and


WHEREAS, the form by which the Participant made such election is attached hereto
as Schedule A; and


WHEREAS, the Board has authorized the execution and delivery of this Award
Agreement;


NOW, THEREFORE, in accordance with the grant of the Award, and as a condition
thereto, AB, AB Holding and the Participant agree as follows:


1.    Grant. Subject to and under the terms and conditions set forth in this
Award Agreement and the Plan, the Board hereby awards the Participant:


(a) an Option to purchase from AB the number of Units set forth in Section 1 of
Schedule B, at the per Unit price set forth in Section 2 of Schedule B, subject
to the vesting schedule set forth in Section 3 of Schedule B; and/or


(b) the number of Restricted Units set forth in Section 4 of Schedule B, subject
to the vesting schedule set forth in Section 5 of Schedule B.


2.    Term and Vesting Schedule. (a) Subject to Section 4(a) below, the Option
shall not be exercisable to any extent prior to May 19, 2017 or after May 19,
2026 (“Expiration Date”).


1



--------------------------------------------------------------------------------





Subject to the terms and conditions of this Award Agreement and the Plan, the
Participant shall be entitled to exercise the Option prior to the Expiration
Date and to purchase Units pursuant to the Option in accordance with the
schedule set forth in Section 3 of Schedule B.


The right to exercise the Option shall be cumulative so that to the extent the
Option is not exercised when it becomes initially exercisable with respect to
any Units, it shall be exercisable with respect to such Units at any time
thereafter until the Expiration Date. Any Units subject to the Option that have
not been purchased on or before the Expiration Date may not, thereafter, be
purchased hereunder. A Unit shall be considered to have been purchased on or
before the Expiration Date if AB has been given notice of the purchase and AB
has actually received payment therefor pursuant to Sections 3(a) and 14, on or
before the Expiration Date.


(b) The Restricted Units shall vest in accordance with the schedule set forth in
Section 5 of Schedule B and shall be distributed to the Participant promptly
after vesting.


3.    Notice of Exercise, Payment, Certificate and Account. (a) Exercise of the
Option, in whole or in part, shall be by delivery of a written notice to AB and
AB Holding pursuant to Section 14, which specifies the number of Units being
purchased and is accompanied by payment therefor in cash. The Participant may
pay AB as many as three business days subsequent to the exercise date through a
financial intermediary designated by the Board. Promptly after receipt of such
notice and purchase price, AB shall cause AB’s transfer agent (“Transfer
Agent”), currently Computershare Shareowner Services LLC, to deliver the number
of Units purchased. Units to be issued upon the exercise of the Option may be
authorized and unissued Units or Units that have been reacquired by AB, a
subsidiary of AB, AB Holding or a subsidiary of AB Holding.


(b) AB shall establish an uncertificated account (“Account”) with the Transfer
Agent representing the Restricted Units within a reasonable time after the
Participant’s execution and delivery of this Award Agreement. AB shall deliver
to the Participant a certificate representing Units that have vested pursuant to
this Award Agreement within a reasonable time after such Units vest. The
Transfer Agent will adjust the Account to reflect the number of Units covered by
each such certificate and will reduce the Account to the extent that any
unvested Restricted Units are forfeited pursuant to the terms of this Award
Agreement.


4.    Termination. (a) The Option may be exercised by the Participant and the
Restricted Units may be distributed to the Participant only while the
Participant serves on the Board; provided, however, that upon termination of the
Participant's service by reason of the Participant's voluntary mid-term
resignation, declining to stand for re-election (whether as a result of the
general partner’s mandatory retirement program or otherwise), becoming an
employee of AB or a subsidiary thereof, or because the Participant incurs a
Disability, the outstanding portion of the Option held by the Participant on the
date of such termination shall continue to become exercisable as specified in
Section 3 of Schedule B and shall expire on the earlier of the Expiration Date
and the date that is five years from the date of such termination, and the
outstanding Restricted Units held by the Participant on the date of such
termination shall be distributed to the Participant promptly after the date of
such termination. In the event of the death of the Participant (whether before
or after termination of service), the outstanding portion of the Option held by
the Participant (and not


2



--------------------------------------------------------------------------------





previously canceled or expired) on the date of death shall be fully exercisable
by the Participant's legal representative within one year of the date of death
(without regard to Section 3 of Schedule B, but not later than the Expiration
Date), and the outstanding Restricted Units held by the Participant on the date
of death shall be distributed to the Participant’s beneficiary (or the
Participant’s estate, if the Participant has not designated a beneficiary)
promptly after such date. “Disability” means the Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than 12 months, as determined by the carrier of
the long-term disability insurance program maintained by AB or its affiliate
that covers the Participant, if any, or such other person or entity designated
by AB in its sole discretion. In order to assist in the process described in
this paragraph, the Participant shall, as reasonably requested by AB or its
designee, (i) be available for medical examinations by one or more physicians
chosen by the long-term disability insurance provider or AB and approved by the
Participant, whose approval shall not unreasonably be withheld, and (ii) grant
the long-term disability insurance provider, AB and any such physicians access
to all relevant medical information concerning the Participant, arrange to
furnish copies of medical records to them, and use best efforts to cause the
Participant’s own physicians to be available to discuss the Participant’s health
with them.
 
(b) The Participant shall immediately forfeit the vested and unvested portions
of both the Option and the Restricted Units awarded under this Award Agreement
if the Participant’s service as a Director is terminated for Cause. “Cause”
shall mean the Participant’s (1) continuing willful failure to perform the
Participant’s duties as a Director (other than as a result of the Participant’s
total or partial incapacity due to physical or mental illness), (2) gross
negligence or malfeasance in the performance of the Participant’s duties, (3) a
finding by a court or other governmental body with proper jurisdiction that an
act or acts by the Participant constitutes (A) a felony under the laws of the
United States or any state thereof, or (B) a violation of federal or state
securities law, by reason of which finding the Board determines in good faith
that the continued service of the Participant would be seriously detrimental to
AB and its business, (4) in the absence of such a finding by a court or other
governmental body with proper jurisdiction, such a determination in good faith
by the Board by reason of such act or acts constituting such a felony, serious
crime or violation, or (5) any breach by the Participant of any obligation of
confidentiality, non-competition, or non-solicitation to AB.


5.    No Right to Continued Directorship. The granting of the Award shall not
confer upon the Participant any right to continue to be retained as a Director,
and shall not interfere in any way with the right of AB to terminate the service
of the Participant at any time for any reason.


6.    Non-Transferability. (a) The Option is not transferable other than by will
or the laws of descent and distribution and, except as otherwise provided in
Section 4, during the lifetime of the Participant this Option is exercisable
only by the Participant; except that a Participant may transfer this Option,
without consideration, subject to such rules as the Board may adopt to preserve
the purposes of the Plan (including limiting such transfers to transfers by
Participants who are Director Participants or senior executives), to a trust
solely for the benefit of the Participant and the Participant's spouse, children
or grandchildren (including adopted and stepchildren and grandchildren).


3



--------------------------------------------------------------------------------







(b) Except as otherwise provided in this Award Agreement, the Participant may
not sell, assign, transfer, pledge or otherwise dispose of or encumber any of
the Units subject to the Option or any of the Restricted Units, or any interest
therein, until the Participant’s rights in such Units vest in accordance with
this Award Agreement. Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Award Agreement will be void and
of no effect.


7.    Payment of Withholding Tax. (a) In the event that AB or AB Holding
determines that any federal, state or local tax or any other charge is required
by law to be withheld with respect to the exercise of the Option or the grant of
the Restricted Units, the Participant shall, either directly or through a
financial intermediary, promptly pay to AB, a subsidiary specified by AB, AB
Holding or a subsidiary specified by AB Holding, on four business days’ notice,
an amount equal to such withholding tax or charge, or (b) if the Participant
does not promptly so pay the entire amount of such withholding tax or charge in
accordance with such notice, or make arrangements satisfactory to AB and AB
Holding regarding payment thereof, AB, any subsidiary of AB, AB Holding or any
subsidiary of AB Holding may withhold the remaining amount thereof from any
amount due the Participant from AB, its subsidiary, AB Holding or its
subsidiary.


8.    Dilution and Other Adjustments. The existence of the Award shall not
impair the right of AB, AB Holding or their respective partners to, among other
things, conduct, make or effect any change in AB’s or AB Holding’s business, any
distribution (whether in the form of cash, limited partnership interests, other
securities, or other property), recapitalization (including, without limitation,
any subdivision or combination of limited partnership interests),
reorganization, consolidation, combination, repurchase or exchange of limited
partnership interests or other securities of AB or AB Holding, issuance of
warrants or other rights to purchase limited partnership interests or other
securities of AB or AB Holding, or any incorporation of AB or AB Holding. In the
event of such a change in the partnership interests of AB or AB Holding, the
Board shall make such adjustments to the Award, including the purchase price of
the Option specified in Section 2 of Schedule B, as it deems appropriate and
equitable. In the event of incorporation of AB or AB Holding, the Board shall
make such arrangements as it deems appropriate and equitable with respect to the
Award for the Participant to purchase stock in the resulting corporation in
place of the Units subject to the Option and the Restricted Units. Any such
adjustment or arrangement may provide for the elimination of any fractional Unit
or shares of stock that might otherwise become subject to the Option. Any
decision by the Board under this Section shall be final and binding upon the
Participant.


9.    Rights as an Owner of a Unit. (a) The Participant (or a transferee of the
Option pursuant to Sections 4 and 6 hereof) shall have no rights as an owner of
a Unit with respect to any Unit covered by the Option until he or she becomes
the holder of record of such Unit, which shall be deemed to occur at the time
that notice of purchase is given and payment in full is received by AB and AB
Holding under Sections 3(a) and 14 of this Award Agreement. By such actions, the
Participant (or such transferee) shall be deemed to have consented to, and
agreed to be bound by, all other terms, conditions, rights and obligations set
forth in the then current Amended and Restated Agreement of Limited Partnership
of AB Holding and the then current Amended and Restated


4



--------------------------------------------------------------------------------





Agreement of Limited Partnership of AB (“Partnership Agreement”). Except as
provided in Section 8 hereof, no adjustment shall be made with respect to any
Unit for any distribution for which the record date is prior to the date on
which the Participant becomes the holder of record of the Unit, regardless of
whether the distribution is ordinary or extraordinary, in cash, securities or
other property, or of any other rights.


(b) Except as provided in the Partnership Agreement, as of the date of this
Award Agreement, the Participant shall have all of the rights under the
Partnership Agreement that a Unitholder would have with respect to the
Restricted Units awarded to the Participant hereunder (including, without
limitation, the right to receive quarterly distributions payable with respect to
such Units on or after that date).


10.    Administrator. The Board shall be the Administrator.


11.    Governing Law. This Award Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


12.    Entire Agreement; Amendment. This Award Agreement supersedes any and all
existing agreements between the Participant, AB and AB Holding relating to the
Option and Restricted Unit awards. It may not be amended except by a written
agreement signed by both parties.


13.    Interpretation. The Participant accepts this Award subject to all the
terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Award Agreement, and accepts
as binding, conclusive and final all decisions or interpretations of the Board
upon any questions arising under the Plan and/or this Award Agreement.


14.    Notices. Any notice under this Award Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of AB and AB Holding, to the Corporate Secretary or an Assistant
Secretary at 1345 Avenue of the Americas, New York, New York 10105, or if AB
should move its principal office, to such principal office, and, in the case of
the Participant, to the Participant’s last permanent address as shown on AB's
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section.


















5



--------------------------------------------------------------------------------





15.    Sections and Headings. All section references in this Award Agreement are
to sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Award Agreement.




ALLIANCEBERNSTEIN L.P.


                    
By:    /s/ James A. Gingrich        
James A. Gingrich
Chief Operating Officer




ALLIANCEBERNSTEIN HOLDING L.P.


                        
By:    /s/ James A. Gingrich        
James A. Gingrich
Chief Operating Officer










                    
DIRECTOR








6



--------------------------------------------------------------------------------






SCHEDULE A


AllianceBernstein 2010 Long Term Incentive Plan, As Amended
2016 Equity Compensation Election Form
ELECTION FORM, dated as of January 29, 2016, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“AllianceBernstein Holding”)
and the undersigned (“Participant”), a member of the Board of Directors of
AllianceBernstein Corporation (“Board”), the general partner of the Partnership
and Holding.


WHEREAS, the Board, at its meeting held on July 29, 2015, adjusted the
compensation of the Independent Directors so that, for the Partnership’s 2016
and 2017 fiscal years, each Independent Director shall receive an annual fee of
$75,000, payable quarterly in arrears, which amount, for the Partnership’s 2018
and 2019 fiscal years, shall increase to $85,000, payable quarterly in arrears,
and that, for the 2016 and 2017 fiscal years, the Board shall grant to each
Independent Director pursuant to the Partnership’s 2010 Long Term Incentive
Plan, as amended, or any successor equity compensation plan, an equity award
equivalent to $150,000 (“Total Equity Award Amount”), which amount shall
increase to $170,000 for the 2018 and 2019 fiscal years, consisting of (1) an
option to purchase the number of AllianceBernstein Holding units where the
option has a value equal to the Total Equity Award Amount calculated in
accordance with Black-Scholes methodology, or (2) the number of
AllianceBernstein Holding units having an aggregate fair value equal to the
Total Equity Award Amount based on the closing price of an AllianceBernstein
Holding unit on the date of grant as reported for New York Stock Exchange
composite transactions or (3)(a) an option to purchase the number of
AllianceBernstein Holding units where the option has a value equal to half the
Total Equity Award Amount calculated in accordance with Black-Scholes
methodology and (b) the number of AllianceBernstein Holding units having an
aggregate fair value equal to half the Total Equity Award Amount based on the
closing price of an AllianceBernstein Holding unit on the date of grant as
reported for New York Stock Exchange composite transactions; provided that the
AllianceBernstein Holding units referred to in in clauses (2) and (3)(b) shall
be subject to such restrictions on transfer as the Board may impose;


NOW, THEREFORE, I hereby elect to receive my 2016 equity compensation award,
pursuant to the AllianceBernstein 2010 Long Term Incentive Plan, as amended, in
the following form:


o an option to purchase the number of AllianceBernstein Holding units where the
option has a value of $150,000 calculated in accordance with Black-Scholes
methodology;


o the number of AllianceBernstein Holding units having a value of $150,000 based
on the closing price of AllianceBernstein Holding units on the date of grant as
reported for New York Stock Exchange composite transactions; or


7



--------------------------------------------------------------------------------





o an equity award consisting of (a) an option to purchase the number of
AllianceBernstein Holding units where the option has a value of $75,000
calculated in accordance with Black-Scholes methodology, and (b) the number of
AllianceBernstein Holding units having a value of $75,000 based on the closing
price of AllianceBernstein Holding units on the date of grant as reported for
New York Stock Exchange composite transactions.




By:                        


Name:    DIRECTOR                            


Date:                        




8



--------------------------------------------------------------------------------





SCHEDULE B




1.
The number of Units that the Participant is entitled to purchase pursuant to the
Option granted under this Award Agreement is ______.





2.
The per Unit price to purchase Units pursuant to the Option granted under this
Award Agreement is $22.64 per Unit.





3.
Percentage of Units With Respect to

Which the Option First Becomes
Exercisable on the Date Indicated


1. May 19, 2017     33.3%
2. May 19, 2018     66.6%
3. May 19, 2019        100.0%




*    *    *


4.
______ Restricted Units have been awarded pursuant to this Award Agreement.



5.
Restrictions lapse with respect to the Units in accordance with the following
schedule:



Percentage of Units
Vested on the
Date    Date Indicated


May 19, 2019     100.0%


































ablegal - 3224754 v1


9

